Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see Remarks page 9, filed 11/13/2020, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection of the claims is withdrawn based on the amended claims as the ordered combination of elements differ between the pending patent application and U.S. Patent 10,115,170.  

	The claim amendments find support at least at 0027 of applicant’s filed specification which describes thesaurus entries grouped “because they share no common words”.  

Claims 1-30 are allowed. 

Reasons for Allowance
	Applicant’s arguments, see Remarks pages 9-10, filed 11/13/2020, with respect to the prior art rejection have been fully considered and are persuasive.  In this case, the prior art references are not seen to teach the ordered combination of elements including “the parts are grouped such that at least two parts within an individual patent-related document having a same part reference number and no common words are grouped as a thesaurus entry in the parts thesaurus”.  An additional search was conducted but other references could not be found which render obvious the ordered combination of elements as recited.  Therefore, claims 1-30 are allowed.   




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161